


Exhibit 10.2
Black Hills Corporation
2015 Omnibus Incentive Plan
Option Award Agreement
(Effective for awards granted on or after April 28, 2015)


Participant:
_____________________
 
 
Date of Grant:
_____________________
 
 
Number of Shares Covered by this Option:
_____________________
 
 
Number of above Shares intended to be
Incentive Stock Options ("ISOs")
within the meaning of Internal Revenue
Code §422:
_____________________
 
 
Number of above shares intended to be
Nonqualified Stock Options ("NQSOs"):
_____________________
 
 
Option Price for each Share:
_____________________
 
 
Date of Expiration:
_____________________





This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933.


THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of stock options by Black Hills Corporation, a South Dakota
corporation (the "Company") to the Participant named above, pursuant to the
provisions of the Black Hills Corporation 2015 Omnibus Incentive Plan ("Plan").


This Agreement and the Plan together govern your rights to the award and set
forth all of the conditions and limitations affecting such rights. All
capitalized terms used herein shall have the meanings ascribed to them in the
Plan unless specifically set forth otherwise herein. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan's terms shall completely supersede and replace the conflicting terms of
this Agreement. By signing below, you agree to be bound by all the provisions of
the Plan and this Agreement.

1

--------------------------------------------------------------------------------






1.    Grant of Stock Options. The Company hereby grants to the Participant an
Option to purchase the number of Shares set forth above, at the stated Option
Price, which is 100 percent (100%) of the Fair Market Value of a Share on the
Date of Grant, in the manner and subject to the terms and conditions of the Plan
and this Agreement.


2.    Exercise of Stock Option. Except as hereinafter provided, the Participant
may exercise this Option at any time after the end of one year following the
Date of Grant as to those Shares which have become vested according to the
vesting schedule set forth below, provided that no exercise may occur subsequent
to the close of business on the Date of Expiration (as defined on page 1 of this
Agreement).


VESTING SCHEDULE


Date
Shares for Which Option Becomes Exercisable
Cumulative Number of Shares Available for Purchase
______
___
____
______
___
____
______
___
____
 
 
 

This Option may be exercised in whole or in part, but not for less than 100
Shares at any one time, unless fewer than 100 Shares then remain subject to the
Option, and the Option is then being exercised as to all such remaining Shares.


3.    Termination of Employment:


(a)
By death or Disability: In the event the Participant’s employment is terminated
by reason of death or disability, all Shares under this Option shall become
immediately vested (100%) and the Shares may be purchased under the terms of
this Agreement until the earlier of: (i) the expiration date of this Option; or
(ii) the first anniversary of the date of death or Disability.



(b)
By Retirement: In the event of termination of employment by reason of
retirement, all unvested Shares under this Option shall be forfeited and vested
Shares may be purchased under the terms of this Agreement until the earlier of:
(i) the expiration date of this Option; or (ii) the third anniversary date of
Retirement.



(c)
For other reasons: Shares which are vested as of the date of termination of
employment of the Participant for any reason other than those reasons set forth
in 3(a) or 3(b) above may be purchased under the terms of this Agreement until
the earlier of: (i) the expiration date of this Option; or (ii) 90 days
following the date of termination of employment. Shares which are not vested as
of the date of termination shall immediately terminate, and shall be forfeited
to the Company.



4.    Change in Control. In the event of a Change in Control, all Shares under
this Option shall become immediately vested (100%) and shall remain exercisable
for their entire term.



2

--------------------------------------------------------------------------------




"Change in Control" of the Company shall be deemed to have occurred (as of a
particular day, as specified by the Board) upon the occurrence of any of the
following events:


(a)
The acquisition in a transaction or series of transactions by any Person of
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the then outstanding shares of common stock of the Company; provided,
however, that for purposes of this Agreement, the following acquisitions will
not constitute a Change in Control: (A) any acquisition by the Company; (B) any
acquisition of common stock of the Company by an underwriter holding securities
of the Company in connection with a public offering thereof; and (C) any
acquisition by any Person pursuant to a transaction which complies with
subsections (c) (i), (ii) and (iii);



(b)
Individuals who, as of December 31, 2014 are members of the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the members of the Board; provided, however, that if the election, or nomination
for election by the Company's common shareholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened "Election Contest" (as
described in Rule 14a‑11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a "Proxy Contest") including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest;



(c)
Consummation, following shareholder approval, of a reorganization, merger, or
consolidation of the Company, or a sale or other disposition of all or
substantially all of the assets of the Company (each a “Business Combination”),
unless, in each case, immediately following such Business Combination, all of
the following have occurred: (i) all or substantially all of the individuals and
entities who were beneficial owners of shares of the common stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding shares of the entity resulting from the Business Combination or
any direct or indirect parent corporation thereof (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
(1) or more subsidiaries)(the “Successor Entity”); (ii) no Person (excluding any
Successor Entity or any employee benefit plan or related trust, of the Company
or such Successor Entity) owns, directly or indirectly, thirty percent (30%) or
more of the combined voting power of the then outstanding shares of common stock
of the Successor Entity, except to the extent that such ownership existed prior
to such Business Combination; and (iii) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination or
any direct or indirect parent corporation thereof were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such Business Combination; or


3

--------------------------------------------------------------------------------






(d)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with subsections (c) (i), (ii), and (iii) above.



(e)
A Change in Control shall not be deemed to occur solely because any Person (the
"Subject Person") acquired Beneficial Ownership of more than the permitted
amount of the then outstanding common stock as a result of the acquisition of
common stock by the Company which, by reducing the number of shares of common
stock then outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Persons, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
common stock by the Company, and after such stock acquisition by the Company,
the Subject Person becomes the Beneficial Owner of any additional common stock
which increases the percentage of the then outstanding common stock Beneficially
Owned by the Subject Person, then a Change in Control shall occur.



(f)
A Change in Control shall not be deemed to occur unless and until all regulatory
approvals required in order to effectuate a Change in Control of the Company
have been obtained and the transaction constituting the Change in Control has
been consummated.



5.    Restrictions on Transfer. This Option may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, this Option shall be
exercisable during the Participant's lifetime only by the Participant or the
Participant's legal representative. If any assessment, pledge, transfer, or
other disposition, voluntary or involuntary, of this Option shall be made, or if
any attachment, execution, garnishment, or claim shall be issued against or
placed upon the Option, then the Participant’s right to the Option shall
immediately cease and terminate and the Participant shall promptly forfeit to
the Company all Options awarded under this Agreement.


6.    Recapitalization. In the event there is any change in the Company's Shares
through the declaration of stock dividends or through recapitalization resulting
in stock splits or through merger, consolidation, exchange of Shares, or
otherwise, the number and class of Shares subject to this Option, as well as the
Option Price, may be equitably adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.


7.    Procedure for Exercise of Option. This Option may be exercised by delivery
of written notice to the Company at its executive offices, addressed to the
attention of its Secretary. Such notice: (a) shall be signed by the Participant
or his or her legal representative; (b) shall specify the number of full Shares
then elected to be purchased with respect to the Option; (c) unless a
Registration Statement under the Securities Act of 1933 is in effect with
respect to the Shares to be purchased, shall contain a representation of the
Participant that the Shares are being acquired by him or her for investment and
with no present intention of selling or transferring them, and that he or she
will not sell or otherwise transfer the Shares except in compliance with all
applicable securities laws and requirements of any stock exchange upon which the
Shares may then be listed; and (d) shall be accompanied by payment in full of
the Option Price of the Shares to be purchased, and the Participant's copy of
this Agreement.



4

--------------------------------------------------------------------------------




The Option Price upon exercise of this Option shall be payable to the Company in
full either: (a) in cash or its equivalent (acceptable cash equivalents shall be
determined at the sole discretion of the Committee); or (b) by tendering (either
by actual delivery or attestation) previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the Option Price
and are free and clear of any and all claims, pledges, liens and encumbrances,
or any restrictions which would in any manner restrict the transfer of such
shares; or (c), by a combination of (a) and (b).


The Participant may also be permitted to exercise pursuant to a "cashless
exercise" procedure as permitted under the Federal Reserve Board's Regulation T,
subject to securities law restrictions.


Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant or his or her legal representative, as the case may be, evidence
of book entry Shares, or upon the Participant’s request, Share certificates in
an appropriate amount based upon the number of Shares purchased under the
Option(s). The Shares shall be issued in the Participant's name (or, at the
discretion of the Participant, jointly in the names of the Participant and the
Participant's spouse). The Company shall maintain a record of all information
pertaining to the Participant's rights under this Agreement, including the
number of Shares for which their Option is exercisable. If the Option shall have
been exercised in full, this Agreement shall be returned to the Company and
canceled.


8.    Forfeiture and Repayment.
(a)
In the event the Participant’s employment is terminated for reasons other than
those described in Sections 3 and 4 herein, all outstanding Shares under this
Option shall immediately be forfeited by the Participant.



(b)
Without limiting the generality of Section 8(a), the Company reserves the right
to cancel all Shares under this Option awarded hereunder, whether or not vested,
and require the Participant to repay all income or gains previously realized in
respect of such Shares under this Option, in the event of the occurrence of any
of the following events:



(i)
termination of Participant’s employment for Cause;



(ii)
within one year following any termination of Participant’s employment, the Board
determines that the Participant engaged in conduct before the Participant’s
termination date that would have constituted the basis for a termination of
employment for Cause;



(iii)
at any time during the Participant’s employment or the twelve month period
immediately following any termination of employment, Participant:



(x)
publicly disparages the Company, any of its affiliates or any of its or their
officers, directors or senior executive employees or otherwise makes any public
statement that is materially detrimental to the interests or reputation of the
Company, any of its affiliates or such individuals; or


5

--------------------------------------------------------------------------------




(y)
violates in any material respect any policy or any code of ethics or standard of
behavior or conduct generally applicable to Participant, including the Code of
Conduct; or

(iv)
Participant engages in any fraudulent, illegal or other misconduct involving the
Company or any of its affiliates, including but not limited to any breach of
fiduciary duty, breach of a duty of loyalty, or interference with contract or
business expectancy.



(c)
If the Board determines that the Participant’s conduct, activities or
circumstances constitute events described in Section 8(b), in addition to any
other remedies the Company has available to it, the Company may in its sole
discretion:



(i)
cancel any Shares under this Option awarded hereby, whether or not vested;
and/or



(ii)
require the Participant to repay an amount equal to all income or gain realized
in respect of all such Shares under this Option. The amount of repayment shall
include, without limitation, amounts received in connection with the delivery or
sale of Shares under this Option or cash paid in respect of any Shares under
this Option.



There shall be no forfeiture or repayment under Section 8(b) following a
Change-in-Control.
(d)
The Board, in its discretion, shall determine whether a Participant’s conduct,
activities or circumstances constitute events described in Section 8(b) and
whether and to what extent the Shares under this Option awarded hereby shall be
forfeited by Participant and/or a Participant shall be required to repay an
amount pursuant to Section 8(c). The Board shall have the authority to suspend
the payment, delivery or settlement of all or any portion of such Participant’s
outstanding Shares under this Option pending an investigation of a bona fide
dispute regarding Participant’s eligibility to receive a payment under the terms
of this Agreement as determined by the Board in good faith.



(e)
For purposes of applying this provision:



(i)
“Cause” means any of the following:



(u)
a Participant’s violation of his or her material duties to the Company or any of
its affiliates, which continues after written notice from the Company or any
affiliate to cure such violation;

(v)
Participant’s willful failure to follow the lawful written directives of the
Board in any material respect;


6

--------------------------------------------------------------------------------




(w)
Participant’s willful misconduct in connection with the performance of any of
his or her duties, including but not limited to falsifying or attempting to
falsify documents, books or records of the Company or any of its affiliates,
making or delivering a false representation, statement or certification of
compliance to the Company, misappropriating or attempting to misappropriate
funds or other property of the Company or any of its affiliates, or securing or
attempting to secure any personal profit in connection with any transaction
entered into on behalf of the Company or any of its affiliates;

(x)
Participant’s breach of any material provisions of this Agreement or any other
non-competition, non-interference, non-disclosure, confidentiality or other
similar agreement executed by Participant with the Company or any of its
affiliates;

(y)
conviction (or plea of nolo contendere) of the Participant of any felony, or a
misdemeanor involving false statement, in connection with conduct involving the
Company or any of its subsidiaries or affiliates; or

(z)
intentional engagement in any activity which would constitute or cause a breach
of duty of loyalty, or any fiduciary duty to the Company or any of its
subsidiaries or affiliates.

(ii)
“Code of Conduct” means any code of ethics or code of conduct now or hereafter
adopted by the Company or any of its affiliates, including to the extent
applicable the Company’s Employee Conduct and Disclosure Policy, as amended or
supplemented from time to time, and the Company’s or subsidiary Risk Management
Policies and Procedures, as amended, supplemented or replaced from time to time.



(f)
Participant agrees that the provisions of this Section 8 are entered into in
consideration of, and as a material inducement to, the agreements by the Company
herein as well as an inducement for the Company to enter into this Agreement,
and that, but for Participant’s agreement to the provisions of this Section 8,
the Company would not have entered into this Agreement.



9.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant's lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant's death shall be paid to the Participant's
estate.



7

--------------------------------------------------------------------------------




10.    Rights as a Shareholder. The Participant shall have no rights as a
shareholder of the Company with respect to the Shares subject to this Option
Agreement including, without limitation, any right to dividends, until such time
as the purchase price has been paid, and the Shares have been issued and
delivered to him or her.


11.    Continuation of Employment. This Option Agreement shall not confer upon
the Participant any right to continuation of employment by the Company, nor
shall this Option Agreement interfere in any way with the Company's right to
terminate the Participant's employment at any time, for any reason. A transfer
of the Participant's employment between the Company and any one of its
Subsidiaries (or between Subsidiaries) shall not be deemed a termination of
employment. Participant further agrees that awards made pursuant to this
Agreement are discretionary, and do not constitute a benefit which the Company
is obligated to make available to Participant, and therefore, nothing in this
Agreement shall be deemed to constitute a contract of employment, or otherwise
alter the at-will employment relationship between Participant and the Company.


12.    Limitation. Participant shall not exercise any shares which are intended
to be ISOs hereunder if and to the extent that the Participant would thereby be
entitled to purchase Shares in any one calendar year, the value of which,
determined at the time of the Date of Grant, would exceed $100,000.


13.    Miscellaneous.


(a)
This Option Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to the exercise of this Option, as
it may deem advisable, including, without limitation, restrictions under
applicable Federal securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded, and under any
blue sky or state securities laws applicable to such Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Option Agreement, all of which shall be binding upon the Participant.



(b)
With the approval of the Board, the Committee may terminate, amend, or modify
the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any material way adversely affect the
Participant's rights under this Agreement, without the written consent of the
Participant.



(c)
The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including Participant's FICA obligation)
required by law to be withheld with respect to any exercise of the Participant's
rights under this Agreement.



The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having an aggregate Fair Market Value on the
date the tax is to be determined, equal to the amount required to be withheld.



8

--------------------------------------------------------------------------------




(d)
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Agreement.



(e)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.



(f)
All obligations of the Company under the Plan and this Agreement, with respect
to this Option, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.



(g)
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the State of South Dakota.





SIGNATURE PAGE FOLLOWS

9

--------------------------------------------------------------------------------




The following parties have caused this Agreement to be executed as of the Date
of Grant.


 
BLACK HILLS CORPORATION
 
 
 
By________________________________________



        


Please acknowledge your agreement to participate in the Plan and this Agreement,
and to abide by all of the governing terms and provisions, by signing the
following representation:


Agreement to Participate


By signing a copy of this Agreement and returning it to Roxann R. Basham, Vice
President Governance and Corporate Secretary of Black Hills Corporation, I
acknowledge that I have read the Plan, and that I fully understand all of my
rights under the Plan, as well as all of the terms and conditions which may
limit my eligibility to exercise this Award. Without limiting the generality of
the preceding sentence, I understand that my right to exercise this Award is
conditioned upon my continued employment with Black Hills Corporation or its
Subsidiaries.




 
___________________________________________
Participant





                    





10